Citation Nr: 0717611	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active naval service from November 1976 to 
June 1987.  He also apparently had unverified service in the 
Army National Guard from January 1975 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the case was transferred to 
the Hartford, Connecticut RO in June 2005.

In February 2005, the Board remanded this matter in order to 
afford the veteran an opportunity to testify before the 
Board.  In September 2005, the veteran and his spouse, 
accompanied by the veteran's representative, testified in a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this proceeding has been associated with the 
veteran's claims files.  Additional evidence was received 
from the veteran's representative later in September 2005, 
along with a waiver of the veteran's right to initial RO 
consideration of that evidence.  In April 2006, this matter 
was again remanded by the Board for issuance of a new 
notification letter in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A.  
An additional letter was required to notify the veteran 
regarding claims to reopen and requirements to submit new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  




FINDINGS OF FACT

1.	An unappealed September 2001 rating decision denied 
entitlement to service connection for depression.  

2.	The evidence received since the September 2001 rating 
decision is cumulative of evidence previously of record, and 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the veteran's service connection claim for a 
depressive disorder.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a depressive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a service connection claim 
for a depressive disorder.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2006).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his possession that 
pertains to the claim.  Id. 

The VCAA notification requirements were satisfied in this 
case through letters from VA dated in October 2003 and May 
2006.  VA informed the veteran of the elements that comprised 
his claim and of the evidence needed to substantiate the 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App 1 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which VA should 
obtain for the veteran (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claim.

The Board notes a deficiency with VCAA notification, however.  
VA did not fully notify the veteran prior to the initial 
adjudication of his claim in February 2004.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that any presumed 
prejudice to the veteran is rebutted by the RO's 
readjudication of the veteran's claim.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  In 
accordance with Mayfield, the RO (following the notification 
letters) readjudicated the veteran's claim in the February 
2007 supplemental statement of the case of record.  See 
Mayfield, 444 F.3d 1328.  As such, the Board finds that 
proceeding with the issuance of a final decision here is 
appropriate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA, in June 2004, 
provided the veteran with a compensation examination for his 
claim.  The Board notes that the VA examiner did not opine on 
whether the veteran's depression is related to service.  
Nevertheless, the Board notes that, as this claim is a claim 
to reopen, it is the veteran's duty to present new and 
material evidence, not VA's.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) 
and finding that, "without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion"); Fugitt v. Principi, 18 Vet. App. 
559 (2004).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim to reopen here.  

II.  The Veteran's Claim to Reopen his Service Connection 
Claim

The veteran originally claimed service connection for 
depression in February 2001.  The RO denied his claim in 
September 2001.  The veteran did not appeal this decision.  
In September 2003, the veteran again claimed service 
connection for depression.  In a February 2004 rating 
decision, the RO denied this claim on the basis that new and 
material evidence had not been received to reopen the claim.  
For the reasons set forth below, the Board agrees with that 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6 (2006).

Service connection for a psychosis may be presumed if the 
disorder was compensably disabling within a year of 
separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  VA has amended 38 C.F.R. § 3.384 to 
clarify what psychoses qualify as chronic diseases subject to 
presumptive service connection, but only for claims filed on 
and after August 28, 2006.  See 71 Fed. Reg. 42,758 (2006).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  That amendment is applicable to claims, such as 
the current claim, filed on or after August 29, 2001.  The 
claim in this case was received in September 2003.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection for a depressive disorder was 
denied in a September 2001 rating decision; the veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Consequently, 
service connection for a depressive disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence previously of record at the time of the 
September 2001 rating decision included service medical 
records for the veteran's period of active duty showing that 
he had been treated for alcoholism during active duty.  The 
records do not mention depression or psychosis.  The 
veteran's separation reports of medical examination and 
history are also silent for any diagnoses of depression or 
psychosis.  The evidence previously considered also included 
July 1993 to May 1995 private medical records showing 
diagnoses of adjustment disorder, mixed emotional features to 
include depression, personality disorder, and possible 
schizoaffective symptoms to include paranoia.  Based on this 
evidence, the RO denied the veteran's service connection 
claim.  This decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

Pertinent evidence added to the record since the September 
2001 rating decision includes VA medical treatment records 
(dated from January 1995 through November 2004) showing, in 
relevant part, treatment for depression; records from the 
Social Security Administration (SSA) showing the veteran's 
disability under SSA regulations; a June 2004 VA compensation 
examination report showing a diagnosis of psychiatric 
disability; and the transcript of the September 2005 Board 
hearing.  

While the above evidence is new, in the sense that it was not 
of record at the time of the prior final denial of the claim, 
it is not material.  The new evidence documents that the 
veteran currently has depressive disorders (in addition to 
other psychiatric disorders, service connection for which was 
denied by the Board in April 2006), including with psychotic 
features, but does not address the etiology of the depressive 
disorders, or suggest that any psychosis became manifest 
within one year of the veteran's discharge.  The evidence 
previously considered in the final rating decision also 
indicated that the veteran had depressive disorders, and also 
did not address the etiology of those disorders or suggest 
that they were manifest during service or within a year from 
the veteran's discharge.  

The Board notes in this regard that the veteran argues that 
the new evidence includes a determination by SSA that his 
depressive disorder began in 1988, and that this should serve 
to reopen his claim.  The veteran is apparently referring to 
a November 2001 decision by an Administrative Law Judge (ALJ) 
with the SSA who stated that "[t]he chronicity of outpatient 
medical records from the West Haven [VA] Medical Center, 
dating back to 1988, establish the [veteran's] longstanding 
battle with depression..."  The Board points out, however, 
that as the records considered by the SSA (and provided to 
VA) did not include any medical records documenting 
psychiatric complaints or findings prior to 1993, the ALJ 
clearly misstated the year of onset.  The Board also points 
out that none of the evidence, new or previously considered, 
documents any complaints or findings concerning a depressive 
disorder prior to 1993.  Even assuming, however, that the ALJ 
intended to express his own opinion that any depressive 
disorder began in 1988, there is no indication that he is a 
medical professional or otherwise has any expertise to 
provide medical opinions.  Consequently, his opinion alone 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303 and 
3.309 with respect to the relationship between service and 
the claimed depressive disorder.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In short, the new evidence merely demonstrates what the 
evidence demonstrated at the time of the September 2001 
decision - that the veteran currently has depressive 
disorders, which he has had since the early 1990s.  None of 
this evidence relates to the central unestablished fact 
necessary to substantiate the veteran's service connection 
claim here.  None of it shows that the veteran had an in-
service depressive disorder that relates to his current 
depressive disorder.  38 C.F.R. 
§ 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The Board again notes parenthetically that, as this is a 
claim to reopen, it is particularly the veteran's burden to 
produce this evidence.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see Paralyzed Veterans of America and 
Fugitt, both supra; see also 38 U.S.C.A. § 5107(a) (West 
2002) (claimant has the responsibility to present and support 
a claim for benefits).  

In making this decision, the Board has recognized the 
veteran's subjective complaints and the statements of the 
veteran's spouse in the September 2005 Board hearing.  The 
Board has considered these comments closely.  But, as the 
veteran and his spouse are laypersons, the Board must 
recognize that, ultimately, a layperson's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu, supra.  

The Board finds that new and material evidence has not been 
received to reopen the veteran's service connection claim for 
a depressive disorder.  As such, the veteran's claim must be 
denied.  

ORDER

The application to reopen a claim of entitlement to service 
connection for a depressive disorder is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


